COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








JONATHAN K. WOODRING, 


Appellant,



v.





THE STATE OF TEXAS,



Appellee.


§
§
§
§
§
§ 





No. 08-08-00152-CR



Appeal from the



County Court



of Andrews County,
  Texas 



(TC# 06-0702) 






MEMORANDUM  OPINION



Jonathan Woodring attempts to appeal his
conviction for driving while intoxicated. Finding that Appellant has not timely
filed his notice of appeal, or a motion for extension of time, we dismiss the
appeal. 
The record before us reflects that sentence was imposed on March 7, 2008.
Appellant did not file a motion for new trial. According to the record before
us, a notice of appeal was not filed until April 14, 2008. By letter dated
April 16, 2008, the clerk of this Court notified Appellant in writing of our
intent to dismiss this appeal for want of jurisdiction. Appellant has filed a
response to the clerk's notice stating that a notice of appeal was filed on
April 1, 2008. However, due to a change in location of the Andrews County
Clerk's office, which Appellant's attorney was not aware of, the notice of
appeal was returned, unfiled, on April 7, 2008. The April 14, 2008, notice of
appeal did not contain a motion for extension of time. 
A timely notice of appeal is necessary to invoke this Court's jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App.
1996). Appellant's notice of appeal was due to be filed on April 6,
2008, thirty days after the date sentence was imposed in open court. See Tex.R.App.P. 26.2(a)(1). Pursuant
to Rule 26.3, a court of appeals may grant an
extension of time to file a notice of appeal if the notice is filed within
fifteen days after the last day allowed and, within the same period, a motion
is filed in the court of appeals reasonably explaining the need for an
extension of time. Tex.R.App.P. 26.3; Olivo,
918 S.W.2d at 522. Because Appellant did not file his
notice of appeal until April 14, 2008, and he failed to file a motion for
extension of time, he failed to perfect this appeal. Accordingly, we dismiss
the appeal for want of jurisdiction.







May 8, 2008
DAVID WELLINGTON CHEW, Chief Justice



Before Chew, C.J., McClure, and Carr, JJ.



(Do Not Publish)